Citation Nr: 1627014	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Parkinson's disease, claimed as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The September 2010 decision denied the Veteran's claims for service connection for left ear hearing loss and tinnitus.  The March 2014 decision denied the Veteran's claim for service connection for Parkinson's disease.  

Notably, the Veteran's initial claim reflects that he sought service connection for bilateral hearing loss.  The September 2010 decision on appeal separated the Veteran's claim into one for left ear hearing loss and right ear hearing loss.  Following this September 2010 decision, the Veteran's October 2010 notice of disagreement noted that he was only appealing the denial of service connection of left ear hearing loss.  Accordingly, the Board shall consider entitlement to service connection for left ear hearing loss alone.  

Subsequent to the August 2011 statement of the case for the first two issues listed above, additional medical treatment records have been added to the Veteran's claims file.  These records, however, pertain solely to the Veteran's claim for service connection for Parkinson's disease and contain no findings or information whatsoever regarding his claims for service connection for left ear hearing loss or tinnitus.  As this evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an April 2010 letter, sent prior to the September 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records (including any possible post-service VA or private treatment records) that have not been requested or obtained.  

The Veteran was afforded a VA examination germane to his claim for service connection in May 2010.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's essential contention is that he currently suffers from left ear hearing loss and tinnitus that is related to his in-service noise exposure.  

First, the Board acknowledges that the Veteran currently suffers from left ear hearing loss and tinnitus.  The Veteran's May 2010 VA examination found that he had speech discrimination of 84 percent in his left ear, meeting the criteria under 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  That examination also noted that the Veteran complained of tinnitus.  Given these findings, the current disability criterion is met for both claims.  

A review of the Veteran's service treatment records does not reveal complaints of or treatment for hearing loss or tinnitus during his active service.  There is no evidence of a threshold shift in the Veteran's hearing between his March 1966 entrance examination and his September 1968 separation examination.  On his September 1968 report of medical history at separation, the Veteran denied suffering from "ear, nose, or throat trouble" and "hearing loss."  Though the Veteran did have a cyst removed from behind his left ear in September 1968, there is no evidence that he complained of suffering from hearing loss or tinnitus before or after this operation.  

That said, despite the lack of evidence of any hearing loss or tinnitus in the Veteran's records, he contends that he was exposed to noise during his active service.  The Veteran's DD-214 reflects that his military occupational specialty was "offset pressman."  At his May 2010 VA examination, the Veteran contended that he was exposed to noise from operating a printing press during his active service.  In his October 2010 notice of disagreement and an accompanying letter, the Veteran contended that the noise from the printing press was deafening.  In light of the Veteran's statements and the information from his DD-214, the Board concedes that the Veteran was exposed to noise during his active service.  The in-service incurrence criterion is therefore met.  

The only remaining question is whether the Veteran's current left ear hearing loss and tinnitus is related to or had its onset during the Veteran's active service.  On this point, there are competing medical opinions.  

In support of his claim, the Veteran submitted a March 2010 letter from C.B.S., D.O.  Dr. C.B.S. noted that the Veteran worked around offset printing presses during his active service, and that a March 2010 examination revealed "mild sensorineural hearing loss . . . consistent with noise induced hearing loss."  Dr. C.B.S. concluded that "the results of the audiogram and his history of noise exposure while enlisted in the military from 1966 to 1968 certainly could account for his symptoms," and that it is at least as likely as not that his "military noise exposure could have accounted for the loss of hearing and subsequent tinnitus."  

In contrast, the examiner from the Veteran's May 2010 VA examination concluded that it is less likely than not that the Veteran's hearing loss and tinnitus are related to his active service.  With regard to his hearing loss, the examiner noted that the Veteran's induction and separation examination showed normal hearing thresholds bilaterally, and that there were "no threshold shifts in hearing."  She cited to medical literature in support of her conclusion that "[t]here is no scientific basis for delayed onset of noise induced hearing loss."  With regard to tinnitus, the examiner again cited to medical literature for the conclusions that "only seldom does noise cause a permanent tinnitus without also causing hearing loss," and that "a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event."  

When there is a difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

In light of these factors, the Board considers the opinion of the May 2010 VA examiner to be more probative.  The VA examiner considered the Veteran's entire history - including his service treatment records, which fail to document a shift in his hearing thresholds from entrance to separation as well as his denial of "ear, nose, or throat trouble" and "hearing loss" at the time of his separation - and offered reasoned explanations as to why his claimed conditions are less likely than not related to his in-service noise exposure.  Further, the examiner cited to specific medical literature in support of her conclusions.  Finally, the examiner's conclusions were specific and precise, containing no ambiguity.  See Nieves-Rodriguez, supra; Stefl, supra. 

In contrast, Dr. C.B.S.' March 2010 opinion is shorter and speculative, noting that his in-service noise exposure "could" account for his current symptoms.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could" without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion expressed in terms of "may," also implies "may or may not" and therefore is too speculative to establish a plausible claim).  Further, there is no evidence that Dr. C.B.S. reviewed the Veteran's claims file or any documentation from his active service.  In this regard, the Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez, supra.  However, in the instant case, while the fact that Dr. C.B.S. did not review the claims file, or the Veteran's service treatment records, in connection with her opinion is not fatal, the Board finds that his lack of familiarity with the facts surrounding the Veteran's service, to include the lack of a shift in his hearing thresholds from entrance to separation as well as his denial of "ear, nose, or throat trouble" and "hearing loss" at the time of his separation, lessens the probative value of her opinion.  Furthermore, Dr. C.B.S. did not cite to medical literature in support of his conclusions.  

Both the Veteran and his former representative have criticized the May 2010 VA examiner's opinion.  In his September 2010 notice of disagreement, the Veteran stated that the examiner's opinion "is based on inaccurate information."  He repeated this contention in his October 2011 substantive appeal, stating that his tinnitus began in 1967, not 2005 as recorded by the examiner.  In a January 2013 brief, the Veteran's former representative argued that the Veteran's discharge audiogram showed improved hearing, and that this examination "should be considered invalid, as no hearing reference or manual shows that hearing loss improves with time."  The Veteran's former representative argued that as the examiner based his "opinion off this invalid exam, more weight should be given to the private examiner."

The Board disagrees with these criticisms.  Though the Veteran stated that his tinnitus began in 1967 and not 2005 as documented by the VA examiner, his contention is contradicted by his contemporaneous denials of any "ear, nose, or throat trouble" and "hearing loss" at his September 1968 report of medical history at separation.  To the extent that the Veteran's representative contends that his hearing improved during his active service and that the September 1968 testing should be considered invalid, the representative cited no authority or medical literature in support of this contention.  Further, this representative did not acknowledge or discuss the November 1967 switch in reporting audiometric testing from the American Standards Association (ASA) to the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To the extent that both the Veteran and his former representative have argued that the March 2010 opinion of Dr. C.B.S. warrants greater probative weight than the May 2010 VA examiner, the Board has addressed in detail above why it has attributed greater probative weight to the findings of the VA examiner.  Furthermore, while the Veteran indicated that he had reviewed treatise evidence that contradicted the May 2010 VA examiner's conclusions, he did not cite to such articles or provide a copy of them for the Board's consideration.

To the extent that the Veteran contends that his current left ear hearing loss and tinnitus are related to his active service, the Board finds that his contentions are not competent evidence in support of his claim.  The Veteran is competent to report the dates of onset and the particular symptoms resulting from his conditions.  Determining the etiology of hearing loss and tinnitus is complex, however, requiring specialized medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  Accordingly, the Veteran's statements cannot serve as the required nexus opinion to relate his conditions to his service.  

Finally, service connection is not warranted on a presumptive basis, to include based on a continuity of symptomatology.  In this regard, the Board notes that there is no evidence that the Veteran had hearing loss until 2010, more than four decades after his separation from service.  Furthermore, while the Veteran reported that his tinnitus began in 1967 in his September 2011 substantive appeal, he reported the onset in 2005 to the VA examiner.  Additionally, the Veteran's service treatment records show no record of left ear hearing loss or tinnitus, an October 1968 post-service audiogram shows normal hearing bilaterally, and he denied suffering from these conditions on his September 1968 report of medical history at separation, a fact that contradicts the Veteran's assertions made forty years later that his tinnitus began in 1967, the Board finds that a continuity of symptomatology is not shown.  Absent evidence of hearing loss or tinnitus within a year of his active service, service connection on a presumptive basis is not warranted.  

The Board acknowledges the Veteran's honorable service, including his in-service exposure to noise from his MOS as a printing press operator.  However, for the reasons describe above, the Board finds that the most probative and competent evidence of record indicates that the Veteran's current left ear hearing loss and tinnitus are not related to his active service.  Consequently, the preponderance of evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran sought service connection for Parkinson's disease in a November 2013 claim.  The AOJ denied this claim in March 2014.  In March 2015, the Veteran filed a timely notice of disagreement as to this denial and requested a hearing before a Decision Review Officer.  Documentation in the claims file reflects that such hearing has been scheduled for September 2016.  

As such, it appears that the AOJ is processing the Veteran's notice of disagreement, however, the Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2015). This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).




Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished a statement of the case with respect to the issue of entitlement to service connection for Parkinson's disease.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


